WOODWARD, J.
This action was brought to ■obtain a judicial construction of the will of Frederick Hammen, deceased, and to have it adjudged and determined whether the plaintiff herein, as executor and trustee, took the real estate left by the decedent under his will as devisee, subject to the right of dower of the defendant Emma Hammen, widow of the decedent, And whether she had a right of dower therein in derogation of said trust, and freed from the ■control of the plaintiff, executor and trustee, or whether she shall make her election to take the provision made for her in and by said will, •or her dower as provided by law. The said defendant demurred to the amended comnlaint served on the 18th day of November, 1898, on the ground that it did not state facts sufficient to constitute a cause of action, and upon the argument the learned trial court sustained the demurrer. From the judgment entered this appeal is taken. The complaint, in substance and effect, is the same as in that of Konvalinka v. Schlegel, 104 N. Y. 125, 9 N. E. 868 and the fact that that case passed through this court and was decided in the court of appeals with■out the suggestion being made that the action ■could not be maintained is a sufficient warrant for holding that the complaint did contain the ■necessary averment of facts, and the demurrer should have been overruled. The court below has already construed the will, as we believe, correctly, under the rule laid down in the Konvalinka Case, supra; and, as there can be no controversy over the facts, judgment should have been entered accordingly. The judgment appealed from should be reversed, and the demurrer overruled, with costs.